                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                             September 03, 2019
                        UNITED STATES DISTRICT COURT
                                                                              David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                    §
                                            §
VS.                                         §   MAG. JUDGE NO. 2:19-MJ-3247
                                            §
GUADALUPE ACOSTA                            §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

        A detention hearing has been held in accordance with the Bail Reform Act, 18

U.S.C. § 3142(f). The following requires detention of the defendant pending trial in this

case:

        (1)   There is probable cause to believe the defendant committed an offense for

which a maximum term of imprisonment of ten years or more is prescribed in 21 U.S.C.

§ 841(b)(1)(A); and

        (2)   The defendant has not rebutted the presumption that no condition or

combination of conditions will reasonably assure the appearance of the defendant as

required and the safety of the community.

        The evidence against the defendant meets the probable cause standard.           The

weight of the evidence is strong. The defendant has a serious substance abuse problem

and has not presented a suitable release plan. Additionally, the Pretrial Services Report

indicates the defendant was on bond for a felony offense at the time of the commission of

the instant offense. Additionally, while the defendant was released on bond in March

2019 by the state authorities for the conduct which forms the basis of the underlying

1/2
offense, he was thereafter arrested for a separate weapons offense. The defendant has

either been unwilling or unable to comply with conditions of release. The findings and

conclusions contained in the Pretrial Services Report are adopted.

       The defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The defendant shall be afforded a reasonable opportunity for private consultation

with defense counsel. On order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility shall deliver

the defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.

       ORDERED this 3rd day of September 2019.


                                             ___________________________________
                                                          Jason B. Libby
                                                   United States Magistrate Judge




2/2
